Exhibit 10.41

 

SECOND AMENDMENT TO SUBLEASE

 

THIS SECOND AMENDMENT TO SUBLEASE (“Second Amendment”) is made effective as of
October 26, 2004, by and between EPICOR SOFTWARE CORPORATION, a Delaware
corporation (“Sublandlord”) and PROVIDE COMMERCE, INC., a Delaware corporation,
as successor-in-interest to Proflowers.com, a Delaware corporation (“Subtenant”)
with regard to the following facts:

 

RECITALS

 

A. Sublandlord and Subtenant entered into that certain Sublease (the “Original
Sublease”), dated as of November 24, 1999, and subsequently amended by that
certain First Amendment to Sublease (the “First Amendment”) dated June 25, 2004
(collectively, the “Sublease”) with respect to those Premises described therein,
containing approximately 47,736 rentable square feet and located on the second
(2nd) floor and a portion of the first (1st) floor of that certain building
located at 5005 Wateridge Vista Drive, in the City of San Diego, County of San
Diego, State of California (the “Building”). The capitalized terms used herein
shall have the meanings set forth in the Sublease unless otherwise indicated.

 

B. Subtenant and Sublandlord desire to expand the Premises to include an
additional 3,119 rentable square feet on the first (1st) floor of the Building,
as depicted on Exhibit “A” (the “Additional First Floor Space”), subject to
Sublandlord’s right to the first floor portion of the Premises from the
remainder of the First Floor Space. The defined term “Expansion Premises” shall
mean the Expansion Premises as increased by the Additional First Floor Space,
and the defined term “First Floor Remainder Space” shall mean the First Floor
Remainder Space as reduced by the Additional First Floor Space.

 

NOW, THEREFORE, in consideration of covenants, terms and conditions herein set
forth and for other good, valuable and sufficient consideration, receipt of
which is hereby acknowledged, the parties hereto agree as follows:

 

1. Early Occupancy. Notwithstanding the stated Renewal Term Commencement Date
set forth in the First Amendment, Subtenant shall have a license to occupy the
Expansion Premises as of December 1, 2004 (the “Occupancy Date”), and Subtenant
shall have no obligation to pay Base Rent in connection with its occupancy of
the entire Premises for the month of December, 2004, provided that Subtenant is
not at any time during such month in default under this Sublease beyond any
applicable cure period. Subtenant shall pay all Operating Expenses and other
amounts attributable to its utilities usage and any other costs of services
utilized in the Premises during the periods of its construction of alterations
in the Premises and such early occupancy, in an amount reasonably determined by
Sublandlord on a pro rata basis, based on Subtenant’s usage and occupancy of
those portions of the Sublease Premises occupied by Subtenant, but only to the
extent such amounts are not payable by the existing tenant of the Expansion
Premises in accordance with the terms of their existing lease. Subtenant shall
also comply with all applicable provisions of the Master Lease specified in this
Sublease, and with all other terms and provisions of this Sublease (including,
without limitation, maintenance of required policies of insurance) during such
early occupancy of the Expansion Premises.

 

-1-



--------------------------------------------------------------------------------

2. Premises. Subject to the terms and conditions of this Second Amendment,
effective as of the Renewal Term Commencement Date, the Premises shall be
expanded to include the Additional First Floor Space, consisting of
approximately 3,119 rentable square feet, as shown on Exhibit “A” attached
hereto and made a part hereof. Commencing on the Renewal Commencement Date, the
Premises shall consist of the original Premises and the Expansion Premises and
the Additional First Floor Space with an aggregate area of approximately 50,855
rentable square feet. Notwithstanding the actual area of the Premises,
Sublandlord and Subtenant agree that the rentable square footage of the Premises
set forth herein shall be a fair and reasonable approximation of the area of the
Premises until such time as the Premises may be demised from the remainder of
the Building; provided that Sublandlord agrees not to demise the Premises from
the remainder of the Building until such remaining space will be occupied by
Sublandlord, Sublandlord’s assignee or a third party subtenant; and upon any
such demise of the Premises from the remainder of the Building, Subtenant shall
be permitted to measure the Premises in accordance with Section 4 of the First
Amendment. Notwithstanding, the lack of a demising wall, Subtenant shall not use
or occupy, or permit any of its employees, subtenants or invitees to use or
occupy, any portion of the Building not included in the Building common areas
and located outside of the Premises as a part of Subtenant’s business or
operations in the Premises at any time during the Term without Sublandlord’s
prior written approval in each instance; and in the event that Sublandlord
reasonably determines that Subtenant or any of its employees, subtenants or
invitees is using or occupying any such portion of the Building in a manner that
is inconsistent with such space being maintained separate from the Premises,
Sublandlord may provide Subtenant with written notice of such determination and
the reasons therefor; provided, however, that Sublandlord shall not be required
to deliver more than one such notice during the Renewal Term. Upon the second
event of such unauthorized use of the Remainder First Floor Space, or if
Subtenant fails to terminate such unauthorized use within three (3) days
following its receipt of the Sublandlord’s written notice, Subtenant shall be
immediately obligated to pay Monthly Rent for the entire Building at the
applicable Monthly Rent per rentable square foot set forth in Section 6 of the
First Amendment, without any right to continue such occupancy or use; and
further provided that such use or occupancy may, in Sublandlord’s discretion be
treated as a Subtenant default, subject to Subtenant’s applicable cure rights
and to all of Sublandlord’s rights and remedies under the Sublease.

 

3. Condition of the Additional First Floor Space.

 

a. As-Is Condition. Subject to Sublandlord’s delivery of the Additional First
Floor Space to Subtenant in a “broom-clean” condition on the Occupancy Date,
Subtenant agrees to accept the Expansion Premises in their “As-Is” condition. As
noted above, the Demising Wall and Demising Adjustments set forth in the First
Amendment shall be delayed until occupancy of any portion of the first floor of
the Building not included in the Premises. As of the Effective Date, Subtenant
shall have full access to the first floor of the Building in order to begin
construction of Subtenant’s improvements in the Additional First Floor Space as
more particularly described on Schedule 1 to Exhibit “B” and as depicted on
Exhibit “B”, provided that such access shall be limited to access necessary to
substantially complete said improvements, which hereby approved by Sublandlord,
and subject only to Master Landlord’s approval in accordance with the terms,
conditions and covenants of the Sublease; provided, however, if Master
Landlord’s consent is not obtained despite the commercially reasonable efforts
of the parties to obtain such consent within thirty (30) days following the date
of this Second Amendment, then Subtenant shall have the right to cancel this
Amendment by written

 

-2-



--------------------------------------------------------------------------------

notice provided to the other party not later than 5:00 P.M., local time, on the
fifth (5th) day following the expiration of such 30-day period (and as long as
such consent is not received prior to submitting such cancellation notice), and
any such cancellation shall not affect the parties rights and obligations under
the existing Sublease.

 

b. Demising Improvements; Refurbishment Allowance. Provided that no Subtenant
Event of Default exists at the time such payment is due and payable to
Subtenant, Sublandlord shall provide Subtenant with an increased Expansion
Allowance in the amount of Subtenant’s costs and fees associated with
refurbishing and improving the Premises, including the Additional First Floor
Space, provided that Sublandlord’s allowance obligation shall not exceed Five
Dollars ($5.00) per rentable square foot of the Expansion Premises, including
the Additional First Floor Premises (i.e., One Hundred Thousand Six Hundred
Twenty-Five Dollars ($100,625.00)) (as increased, the “Expansion Allowance”),
and shall be payable by Sublandlord in the form of a check to Subtenant within
thirty (30) days following Sublandlord’s receipt of all final invoices from
Subtenant specifying, in reasonable detail, the amounts spent by Subtenant in
its refurbishment and improvement of the Premises for the Renewal Term in
addition Subtenant prior to any distribution of the Expansion Allowance shall
provide Sublandlord with copies of unconditional lien releases from all
contractors, sub-contractors and suppliers as well as complete “as-built”
drawings in a reproducible form, completed and signed off building department
inspection card and certificate of occupancy (in the event a building permit was
required for the contemplated refurbishment). Sublandlord acknowledges and
agrees that the Expansion Allowance shall not be limited to refurbishments and
improvements to only the Expansion Premises and the First Floor Additional
Space, but to the rest of the Premises as well. During the period of Subtenant’s
construction of the Premises renovations and improvements, Subtenant shall be
responsible for the cost of all utilities associated with such work. The
security system in the first floor of the Building may be utilized by Subtenant,
without warranty or representation by Sublandlord, either express or implied, as
to the condition of such security system or its usefulness or efficacy for
Subtenant’s intended use, and any use, alterations or maintenance of the
existing security system shall be at Subtenant’s sole risk, cost and expense.

 

c. Surrender Obligations. In addition to the other requirements of the Sublease,
Subtenant’s surrender obligations shall include the removal of any alterations
to the Premises which are required to be removed by the Landlord pursuant to the
terms and conditions of the Master Lease.

 

4. Area of Expansion Premises. The “Expansion Premises” shall include the
Additional First Floor Space, and shall consists of approximately 20,125
rentable square feet.

 

5. Subordinate Right of First Refusal. Notwithstanding anything to the contrary
in Section 1.2 of the Sublease, Subtenant shall continue to have the right to
lease all or a portion of the remaining first floor space in the Building which
is not included in the Premises in accordance with the terms and conditions set
forth in Section 1.2 of the Sublease.

 

- 3-



--------------------------------------------------------------------------------

6. Rent. The Monthly Rent provisions of the Basic Sublease Information are
hereby modified (and the modifications of Section 6 of the First Amendment
deleted) to add the following Renewal Term rent obligations:

 

Month of Term

--------------------------------------------------------------------------------

   Monthly Rent Per
Rentable Square Ft


--------------------------------------------------------------------------------

   Monthly Rent


--------------------------------------------------------------------------------

61-65

     Free Rent Period    $ 0

66-72

   $ 1.45    $ 73,739.75

73-84

   $ 1.49    $ 75,773.95

85-96

   $ 1.54    $ 78,316.70

97-108

   $ 1.58    $ 80,350.90

109-116

   $ 1.63    $ 82,893.65

 

The parties understand and agree that no additional Monthly Rent will be
incurred by Subtenant in connection with the Expansion Premises prior to month
61 of the Term.

 

7. Base Year and Subtenant’s Share of Common Area Operating Expenses. During the
Renewal Term, Subtenant shall pay to Sublandlord Subtenant’s Share of Common
Area Operating Expenses for the Premises, plus all other additional rent set
forth in Article 3 of the Sublease relating to the expanded Premises. Commencing
as of the Renewal Term Commencement Date: (i) the Base Year for the Premises
shall be the calendar year 2005; (ii) Subtenant’s Share of Common Area Operating
Expenses for the Premises shall mean 29.43% and shall be calculated in
accordance with Section 3.2.1 of the Sublease; and (c) Subtenant’s Share of
Building Operating Expenses for the Premises shall mean 83.78%.

 

8. Security Deposit. Upon execution of this Sublease by Subtenant, Subtenant
shall deliver to Sublandlord additional funds in the amount of $5,083.97 in
order to increase the Security Deposit held by Sublandlord to the amount of
$82,893.65.

 

9. Brokerage Commissions. Subtenant warrants that it has dealt with no real
estate broker or agent in connection with this Second Amendment to whom
Sublandlord is required to pay any commission as a result of this and Subtenant
agrees to indemnify and hold Sublandlord harmless from any cost, expense or
liability (including reasonable attorneys’ fees) for any compensation,
commission or charges claimed by any other real estate broker or agent employed
or claiming to represent or to have been employed by Subtenant in connection
with the negotiation of this Second Amendment.

 

10. Authority. Each individual executing this Second Amendment on behalf of
Subtenant and Sublandlord hereby covenants and warrants that the respective
party has full right and authority to enter into this Second Amendment and that
the person signing on behalf of such party is authorized to do so.

 

11. Entire Agreement. The Sublease, as amended by this Second Amendment,
contains all of the agreements of the parties hereto with respect to any matter
covered or mentioned in this Second Amendment. No prior agreement,
understanding, or representation pertaining to any such matter shall be
effective for any purpose.

 

- 4 -



--------------------------------------------------------------------------------

12. Remainder of Sublease to Continue in Effect. Except as amended hereby, the
Sublease shall in all other particulars, terms and conditions remain in full
force and effect and is hereby ratified and confirmed by the parties hereto; in
the event of any inconsistency between said Sublease and this Second Amendment,
the provisions of this Second Amendment shall prevail. It is acknowledged that
no changes other than those herein specifically set forth have been made to the
Sublease.

 

[Remainder of Page Intentionally Left Blank]

 

-5-



--------------------------------------------------------------------------------

13. Counterparts. This Second Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same agreement after each party has executed
such a counterpart.

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed as of the date first written above.

 

SUBTENANT:

PROVIDE COMMERCE, INC.

a Delaware corporation

 

SUBLANDLORD:

EPICOR SOFTWARE CORPORATION

a Delaware corporation

By:   Bill Strauss   By:   Jon Johnson Its:   CEO   Its:   GC/VP

 

-6-



--------------------------------------------------------------------------------

EXHIBIT “A”

 

MODIFIED EXPANSION PREMISES DEPICTION

 

- 7-



--------------------------------------------------------------------------------

EXHIBIT “B”

 

TENANT IMPROVEMENTS DEPICTION

 

-8-